DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 02/01/2022 have been entered.  Claims 21-40 are pending.
The arguments presented are seen as moot as they are directed to entirely newly presented claims.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “liquid spring cartridge” with associated movable plug (Claims 28/29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 30-32, 34, 35, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al., U.S. Patent Publication 2006/0169462, hereinafter referred to as Bishop.
Regarding Claim 21, Bishop disclose a system for remotely opening and closing a barrier valve, he system comprising:
A production tubing (tubing string, Paragraph 0060) extending into a wellbore;
A barrier valve (which may take the form of a bi-directional mechanical ball valve, Paragraph 0045) to control flow of production fluid through the production tubing;
An actuation module including a housing (12; Paragraph 0036), a mandrel (14) movably positioned within the housing to operate the barrier valve (Paragraphs 0036, 0037, 0039, 0044), first and second pistons (26/36) between the mandrel and the housing (as seen in Figure 1, Paragraphs 0038-0040), a first chamber defined between the mandrel, housing, and first piston (defined as upper 
A first fluid supply located downhole to supply hydraulic fluid to the first chamber in response to a first predetermined number of pressure cycles to shift the mandrel in a first direction and to supply hydraulic fluid to the second chamber in response to a second predetermined number of pressure cycles to shift the mandrel in a second direction (in some embodiments of the system, the actuation chambers may be adapted to receive and/or vent annulus or internal fluid pressure to drive the pistons, Paragraphs 0038, 0039; it is noted that in the absence of a more specific structural recitation related to the number of cycles, any application of pressure constitutes at least one pressure cycle; Paragraphs 0037, 0038, 0040, 0041, 0044).  Examiner notes that in the absence of a more explicit recitation of the actuation mechanism related to the fluid supply, a broad interpretation is being applied, however, a more express recitation may be sufficient to overcome the above interpretation.  
Regarding Claim 22, Bishop further discloses the first and second predetermined number of pressure cycles are applied to an annulus about the production tubing (the actuation chambers may be adapted to receive fluid pressure from either the tubing string or annulus to drive the pistons, Paragraphs 0038-0040).
Regarding Claim 23, Bishop further discloses that the first predetermined number of pressure cycles may be applied to close the barrier valve and the second applied pressure cycles may be used to open the barrier valve (in so far as the pressure cycles are applied to move the respective pistons to shift actuating sleeve 14, the function of which may be to either open to close the barrier valve.  It is noted that as the claim is directed to an apparatus, the system of Bishop is only required to be capable of such an actuation condition).
Claim 24, Bishop further discloses that the fluid pressure applied to the annulus actuates a secondary mechanism that releases a biasing element to open the barrier valve (a biasing element 126 is a pressure actuated open biasing element for the ball valve, Paragraphs 0047-0048).
Regarding Claim 30, Bishop further discloses that the mandrel may also be shifted by application of a mechanical force transferred through a secondary tool (a secondary shifting tool may also be used, Paragraphs 0061-0062).
Regarding Claim 31, Bishop further discloses that the actuation module further comprises one or more retaining mechanisms for engaging one or both of the first piston and the second piston with the mandrel/housing (piston 36 includes a lock portion 40 as part of a recess that engages with a corresponding lock portion 42, Paragraph 0040).
Regarding Claim 32, Bishop further discloses that the second piston (36) is initially coupled to the mandrel to move the mandrel with respect to the housing in the second direction in response to supplying hydraulic fluid to the second chamber (as part of using annulus or tubing side pressure to actuate the piston; Paragraphs 0037, 0038, 0040, 0041, 0044).
Regarding Claim 34, Bishop discloses a method for remotely opening and closing a barrier valve, the method comprising:
Applying a first predetermined number of pressure cycles downhole to a production tubing or an annulus about the production tubing (Paragraphs 0037-0041);
Sensing the first predetermined number of pressure cycles downhole and supplying hydraulic fluid to a first chamber of an actuation mandrel to shift a mandrel (14) in a first direction to remotely operate the barrier valve (the mandrel 14 is shifted through the use of pistons 26/36 which may be operated by fluid applied either through the tubing string or from the annulus; Paragraphs 0037, 0038, 0040, 0041, 0044);

Sensing the second predetermined number of pressure cycles and supplying hydraulic fluid to shift the mandrel in a second direction to remotely operate the barrier valve (the pistons 26/36 are used to selectively shift the actuation mandrel 14 for operating downhole tools, such as a barrier valve; Paragraphs 0036-0042);
Wherein one of the first and second directions is to open the barrier valve and the other is to close the barrier valve (as part of the actuation sleeve 14 being used to by either being propelled upward or downward, Paragraphs 0040-0044, 0055-0056).
Regarding Claim 35, Bishop further discloses that the pressure actuation to either open or close the valve may come from the annulus or through the tubing string, depending on user decision (Paragraphs 0038, 0060).
Regarding Claim 40, Bishop further discloses that the mandrel may also be shifted by application of a mechanical force transferred through a secondary tool (a secondary shifting tool may also be used, Paragraphs 0061-0062).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 25-27, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (2006/0169462) in view of Williamson et al., U.S. Patent Publication 2013/0199795, hereinafter referred to as Williamson.
Regarding Claims 25-27, Bishop discloses the limitations presented in Claim 21 as previously discussed.  While Bishop discloses the use of hydraulic chambers for the pistons to travel in during actuation as discussed above, it does not expressly disclose the use of a liquid spring system in communication with the housing and chamber.
Additionally, Williamson teaches the use of a downhole well valve which includes actuating pistons, the pistons may include a return fluid spring to return the driving pistons to a desired initial condition (Paragraph 0027, 0028).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the piston assembly of Bishop to include a fluid spring biasing system as taught by Williamson which allow fluid communication to the piston for actuation and return.  Doing so would allow a user to actuate a downhole valve and reset the valve to an initial condition when the valve needs to be either opened or reclosed (Paragraph 0027).  Examiner notes that in the absence of a more express recitation of the manner in which the liquid spring cartridge supplies fluid, such a structure and function is being interpreted broadly.  
Regarding Claims 38 and 39, Bishop discloses the limitations presented in Claim 21 as previously discussed.  While Bishop discloses the use of hydraulic chambers for the pistons to travel in during actuation as discussed above, it does not expressly disclose the use of a liquid spring system in communication with the housing and chamber.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the piston assembly of Bishop to include a fluid spring biasing system as taught by Williamson such that the liquid spring moves a given increment when pressure is applied and which allows fluid communication to the piston for actuation and return.  Doing so would allow a user to actuate a downhole valve and reset the valve to an initial condition when the valve needs to be either opened or reclosed (Paragraph 0027).  Examiner notes that in the absence of a more express recitation of the manner in which the liquid spring cartridge supplies fluid, such a structure and function is being interpreted broadly.  
Allowable Subject Matter
Claims 28, 29, 33, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/               Primary Examiner, Art Unit 3676